Title: To Thomas Jefferson from Henry H. Sherman, 3 June 1821
From: Sherman, Henry H.
To: Jefferson, Thomas


 Sir
Baltimore
3d June 1821
Perhaps you will be somewhat surprised at what I am about to write, but Sir I have a particular reason for doing it—you may Sir recollect of receiveing a 4to Vol. entitled Statisicl Annals of the U. States, from Mr Frederic A. Mayo. there is annother 4to Vol. entitled Drydens Fables— Those 2 Vols. were bound in a superor style, the reason of my writing to you on this subject is Mr Mayo has exhibited them all-over Richmond and the general supposition was that they were his own workI Bound both Vols. my self, I drew the Plan, I selected the tools, in short I done the whole—it is better than one year since I bound them  I can bring forward a number to prove that they were my own work,=the Principle reason of my writing is, that I think I ought to have a little of the Creadit as well as Mr M. to have all it is true I did work for Mr M. at the time=I am sir an American born & my Father & Grand Father before me—I was left alone without father or Mother at nine years of age—the Man that I was bound to for the purpose of learning the  trade did not know his busines & I was oblige to shurk for myself—I am oblige to work as a journyman for I am not able to purchase tools for myself—as I have a family to support—but I am in hope that kind providence will turn to me some time or other=I am at work for Mr J. Botner in Calvert St. I have ben told lately that you did not receve the books till a few weeks since they must be verry much defece’d for Mr M. has shewed them to evry person that he was acquainted with—that you cannot be mistaken in the books—they had Collumns on the sides & Silk inside the boardI hope that you will not take any offince at this, Sir—from your verry humble Servant.Henry H. Sherman